      Case 2:18-cv-02340-CM-KGS Document 48 Filed 02/11/19 Page 1 of 2




                      IN THE UNITED STATES DISTRICT COURT
                               DISTRICT OF KANSAS


 JULIE A. SMITH,                               )
                                               )
        Plaintiff,                             )
                                               )    Case No. 2:18-cv-02340-CM-KGS
 v.                                            )
                                               )
 KANSAS PUBLIC EMPLOYEES                       )
 RETIREMENT SYSTEM,                            )
                                               )
        Defendant.                             )

                               CERTIFICATE OF SERVICE

       The undersigned certifies that Plaintiff’s Supplemental Documents were served via

electronic mail on February 11, 2019 upon:

              Thomas V. Murray
              Tammy M. Somogye
              10851 Mastin Boulevard, Suite 1000
              Overland Park, Kansas 66210
              Telephone: 913-451-5100
              Facsimile: 913-451-0875
              tmurray@lathropgage.com
              tsomogye@lathropgage.com
              ATTORNEYS FOR DEFENDANT

                                             Respectfully Submitted,

                                             EDELMAN, LIESEN & MYERS, L.L.P.

                                             /s/ Sarah C. Liesen __________
                                             Sarah C. Liesen     KS #26988
                                             sliesen@elmlawkc.com
                                             4051 Broadway, Ste 4
                                             Kansas City, Missouri 64111
                                             Telephone: (816) 301-4056
                                             Facsimile: (816) 463-8449
                                             ATTORNEY FOR PLAINTIFF
       Case 2:18-cv-02340-CM-KGS Document 48 Filed 02/11/19 Page 2 of 2




                               CERTIFICATE OF SERVICE

       The undersigned does hereby certify that on the 11th day of February, 2019, the foregoing
was filed with through the Court’s electronic filing system, which electronically notifies all
counsel of record.


                                            /s Sarah C. Liesen
                                            Attorney for Plaintiff
